                 Case 4:21-cv-06166 Document 1 Filed 08/11/21 Page 1 of 13




 1   Jonathan Evans (Cal. Bar #247376)
     CENTER FOR BIOLOGICAL DIVERSITY
 2   1212 Broadway, Suite 800
     Oakland, CA 94612
 3   Phone: 510-844-7118
     Fax: 510-844-7150
 4   Email: jevans@biologicaldiversity.org

 5   Attorney for Plaintiffs Center for Environmental
     Health, Sierra Club, and Center for Biological
 6   Diversity

 7
 8
 9
                              UNITED STATES DISTRICT COURT
10                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
11     CENTER FOR ENVIRONMENTAL                         )
12     HEALTH, SIERRA CLUB, and CENTER                  )
       FOR BIOLOGICAL DIVERSITY,                        )
13                                                      )
                          Plaintiffs,                   )   Civil Action No. ______________
14                                                      )
15     v.                                               )
                                                        )   COMPLAINT FOR
16     MICHAEL S. REGAN,                                )   DECLARATORY AND INJUNCTIVE
                                                        )   RELIEF
17     in his official capacity as Administrator,       )
       United States Environmental Protection           )   (Clean Air Act, 42 U.S.C. §§ 7401 et. seq.)
18
       Agency,                                          )
19                                                      )
                          Defendant.                    )
20                                                      )
21
22
23
24
25
26
27
28


     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF                                              1
                  Case 4:21-cv-06166 Document 1 Filed 08/11/21 Page 2 of 13




 1                                           INTRODUCTION
 2   1.     All areas of the country are legally entitled to healthy, clean air. Not all areas have it.
 3
     This is a Clean Air Act “deadline” suit against Michael S. Regan, in his official capacity as
 4
     Administrator of the United States Environmental Protection Agency (EPA), for his failure to
 5
     protect people, ecosystems, and wildlife from dangerous exposure to sulfur oxides (SOx) air
 6
 7   pollution.

 8   2.     SOx, which is formed primarily from the combustion of fuel with sulfur, such as coal and
 9   diesel, harms human health and the environment. Even short-term exposure to SOx has
10
     significant health impacts, including decrements in lung function, aggravation of asthma, and
11
     respiratory and cardiovascular morbidity. SOx also contributes to the formation of acid rain,
12
13   which damages trees, crops, historic buildings, and monuments, and alters the acidity of both

14   soils and water bodies.

15   3.     The Clean Air Act requires EPA to establish health- and welfare-protective National
16
     Ambient Air Quality Standards (NAAQS) to limit the amount of SOx in the outdoor air. Areas
17
     with SOx pollution levels that exceed the standards must clean up their air.
18
     4.     To better protect the public from SOx, the EPA promulgated a sulfur dioxide (SO2)
19
20   NAAQS in 2010. In response to the 2010 NAAQS, EPA designated the following areas as

21   nonattainment, meaning that the air quality in these areas has SO2 pollution that violates the
22   standard: Detroit, MI Wayne County (part)1 (Detroit) and Anne Arundel County and Baltimore
23
24
25
     1
      This is the area bounded on the east by the Michigan-Ontario border, on the south by the
26
     Wayne County-Monroe County border, on the west by Interstate 75 north to Southfield Road,
27   Southfield Road to Interstate 94, and Interstate 94 north to Michigan Avenue, and on the north
     by Michigan Avenue to Woodward Avenue and a line on Woodward Avenue extended to the
28   Michigan-Ontario border. See 40 C.F.R. § 81.323.


     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF                                                  2
                  Case 4:21-cv-06166 Document 1 Filed 08/11/21 Page 3 of 13




 1   County, MD2 (Baltimore). Nearly 1.3 million people live and work in these areas with air
 2   pollution that exceeds the SO2 NAAQS.
 3
     5.     When a state submits a state implementation plan (SIP) to EPA which is supposed to
 4
     reduce pollution levels to below the NAAQS, the Clean Air Act requires that EPA review it
 5
     within specified time frames. Maryland submitted a SIP to EPA for the Baltimore nonattainment
 6
 7   area, but EPA has not met the deadline to review the SIP and determine whether it meets the

 8   requirements of the Clean Air Act. See 42 U.S.C. § 7410(k)(2)-(4). If a state fails to submit a
 9   required SIP by the deadline set by the Clean Air Act, EPA is required to make a finding that the
10
     state failed to submit its required SIP. This finding triggers a requirement that EPA promulgate a
11
     Federal Implementation Plan (FIP) within two years of the finding to filling in the gap left by the
12
13   state’s failure to submit a SIP. EPA made a finding, effective April 18, 2016, that Michigan

14   failed to submit the required SO2 nonattainment SIP for Detroit. However, despite that fact that

15   more than two years has passed, EPA has failed to promulgate a FIP.
16
17
                                      JURISDICTION AND NOTICE
18
     6.     This case is a Clean Air Act “citizen suit.” Therefore, the Court has jurisdiction over this
19
20   action pursuant to 28 U.S.C. § 1331 (federal question jurisdiction) and 42 U.S.C. § 7604(a)

21   (Clean Air Act citizen suits).
22   7.     This case does not concern federal taxes, is not a proceeding under 11 U.S.C. § 505 or
23
     1146 of Title 11, and does not involve the Tariff Act of 1930. Thus, this Court has jurisdiction to
24
25
     2
26     This is portions of Anne Arundel County that are within 26.8 kilometers of Herbert A.
     Wagner's Unit 3 stack, which is located at 39.17765 N. latitude, 76.52752 W. longitude and
27   portions of Baltimore County that are within 26.8 kilometers of Herbert A. Wagner's Unit 3
     stack, which is located at 39.17765 N. latitude, 76.52752 W. longitude. See 40 C.F.R. § 81.321.
28


     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF                                                3
                  Case 4:21-cv-06166 Document 1 Filed 08/11/21 Page 4 of 13




 1   order declaratory relief under 28 U.S.C. § 2201. If the Court orders declaratory relief, 28 U.S.C.
 2   § 2202 authorizes this Court to issue injunctive relief.
 3
     8.      Plaintiffs mailed to EPA by certified mail, return receipt requested, written notice of
 4
     intent to sue regarding the violations alleged in this Complaint. The notice letter was postmarked
 5
     May 18, 2021. EPA received it no later than May 25, 2021. More than 60 days have passed
 6
 7   since Plaintiffs mailed the notice letter. EPA has not remedied the violations alleged in this

 8   Complaint. Therefore, a present and actual controversy exists between the parties.
 9                                                   VENUE
10
     9.      Venue is proper in this Court under 28 U.S.C. § 1391(e). Plaintiff Center for
11
     Environmental Health maintains its principal place of business in Oakland, California. Plaintiff
12
13   Sierra Club maintains its principal place of business in Oakland, California. Oakland, California

14   is in the Northern California judicial district. This is a civil action in which the defendant is an

15   officer or employee of the United States or any agency thereof acting in his official capacity or
16
     under color of legal authority. No real property is involved in this action. Defendant EPA
17
     resides and performs its official duties in this district.
18
     10.     Pursuant to Civil L.R. 3-2(c), (d), this case is properly assigned to the San Francisco or
19
20   Oakland Division of this Court because a substantial part of the events and omissions giving rise

21   to the claims in this case occurred in the County of San Francisco.
22                                                  PARTIES
23
     11.     Plaintiff CENTER FOR ENVIRONMENTAL HEALTH is a nonprofit corporation
24
     organized and existing under the laws of the State of California, with its headquarters located in
25
     Oakland. The Center for Environmental Health protects the public from toxic chemicals by
26
27   working with communities, consumers, workers, government, and the private sector to demand

28


     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF                                                   4
                  Case 4:21-cv-06166 Document 1 Filed 08/11/21 Page 5 of 13




 1   and support business practices that are safe for public health and the environment. The Center
 2   for Environmental Health works in pursuit of a world in which all people live, work, learn, and
 3
     play in healthy environments.
 4
     12.    Plaintiff SIERRA CLUB is a nonprofit corporation organized and existing under the laws
 5
     of the State of California, with its headquarters located in Oakland. Sierra Club is the oldest and
 6
 7   largest grassroots environmental organization in the United States, with more than 795,000

 8   members nationally. Sierra Club’s mission is to explore, enjoy, and protect the wild places of
 9   the Earth; to practice and promote the responsible use of the Earth’s resources and ecosystems;
10
     to educate and enlist humanity to protect and restore the quality of the natural and human
11
     environment; and to use all lawful means to carry out these objectives. Sierra Club performs this
12
13   mission through advocacy, litigation, and educational outreach to its members and state chapters.

14   Sierra Club and its members are greatly concerned about the effects of air pollution on human

15   health and the environment and have a long history of involvement in activities related to air
16
     quality.
17
     13.    Plaintiff CENTER FOR BIOLOGICAL DIVERSITY is a non-profit 501(c)(3)
18
     corporation incorporated and existing under the laws of the State of California, with its main
19
20   California office in Oakland. The Center for Biological Diversity has approximately 74,000

21   members throughout the United States and the world. The Center for Biological Diversity’s
22   mission is to ensure the preservation, protection, and restoration of biodiversity, native species,
23
     ecosystems, public lands and waters, and public health through science, policy, and
24
     environmental law. Based on the understanding that the health and vigor of human societies and
25
     the integrity and wildness of the natural environment are closely linked, the Center for Biological
26
27
28


     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF                                                 5
                  Case 4:21-cv-06166 Document 1 Filed 08/11/21 Page 6 of 13




 1   Diversity is working to secure a future for animals and plants hovering on the brink of extinction,
 2   for the ecosystems they need to survive, and for a healthy, livable future for all of us.
 3
     14.     Plaintiffs’ members live, work, recreate, travel, and engage in other activities throughout
 4
     the areas at issue in this complaint and will continue to do so on a regular basis. Pollution in the
 5
     affected areas threatens and damages, and will continue to threaten and damage, the health and
 6
 7   welfare of Plaintiffs’ members, as well as their ability to engage in and enjoy their other

 8   activities. Pollution diminishes Plaintiffs’ members’ ability to enjoy the aesthetic qualities and
 9   recreational opportunities of the affected areas.
10
     15.     The acts and omissions of EPA alleged here harm Plaintiffs’ members by prolonging
11
     poor air quality conditions that adversely affect or threaten their health, and by nullifying or
12
13   delaying measures and procedures mandated by the Act to protect their health from SOx

14   pollution in places where they live, work, travel, and recreate.

15   16.     The acts and omissions of EPA alleged here further harm Plaintiffs’ members’ welfare
16
     interest in using and enjoying the natural environment. Elevated levels of SOx damage plant life,
17
     aquatic life, and natural ecosystems, thus harming Plaintiffs’ members’ recreational and aesthetic
18
     interests.
19
20   17.     EPA’s failure to timely perform the mandatory duties described herein also adversely

21   affects Plaintiffs, as well as their members, by depriving them of procedural protection and
22   opportunities, as well as information that they are entitled to under the Clean Air Act.
23
     18.     The above injuries will continue until the Court grants the relief requested herein. A
24
     court order requiring EPA to promptly undertake its mandatory duties would redress Plaintiffs’
25
     and Plaintiffs’ members’ injuries.
26
27
28


     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF                                                    6
                 Case 4:21-cv-06166 Document 1 Filed 08/11/21 Page 7 of 13




 1   19.    Defendant MICHAEL S. REGAN is the Administrator of the EPA. Administrator Regan
 2   is charged with the duty to uphold the Clean Air Act and to take required regulatory actions
 3
     according to the schedules established by the Act, including the mandatory duties at issue in this
 4
     case. Administrator Wheeler is sued in his official capacity.
 5
                           FACTUAL BACKGROUND: SULFUR DIOXIDE
 6
     20.    Sulfur pollution consists of sulfur oxide (SOx) gases. Of the SOx gases, sulfur dioxide
 7
 8   (SO2) is the most common. See Sulfur Dioxide Pollution: Sulfur Dioxide Basics, EPA,

 9   https://www.epa.gov/so2-pollution/sulfur-dioxide-basics#effects (last visited August 5, 2020).
10   The largest source of SO2 originates from the combustion of fossil fuels containing sulfur by
11
     power plants and other industrial facilities. Id. SO2 is also produced during certain industrial
12
     processes, such as extracting metal from ore and in some oil refining processes, and by ships and
13
14   other vehicles and heavy equipment that burn fuel with a high sulfur content. Id.; Primary

15   NAAQS for Sulfur Dioxide, 75 Fed. Reg. 35,520, 35,524 (June 22, 2010).

16   21.    Human health can be dangerously impacted by SOx emissions in as little as five minutes.
17
     Primary NAAQS for Sulfur Dioxide, 75 Fed. Reg. at 35,525. SOx pollution contributes to
18
     respiratory problems by impacting lung function and aggravating asthma, particularly for
19
     children and the elderly. Id. at 35,525-29. SOx emissions can also aggravate existing heart and
20
21   lung diseases, and cause respiratory and cardiovascular morbidity. Id.

22   22.    SOx emissions also impact the environment. Acute and chronic exposures to SOx lead to
23   foliar injury, decreased photosynthesis, and decreased vegetation growth. Secondary NAAQS
24
     for Oxides of Nitrogen and Sulfur, 77 Fed. Reg. 20,218, 20,224 (Apr. 3, 2012). In addition,
25
     because SOx emissions may be transmitted long distances, they contribute to visibility
26
     impairment problems in many national parks and wilderness areas. See Sulfur Dioxide
27
28   Pollution: Sulfur Dioxide Basics, EPA, https://www.epa.gov/so2-pollution/sulfur-dioxide-


     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF                                                7
                  Case 4:21-cv-06166 Document 1 Filed 08/11/21 Page 8 of 13




 1   basics#effects (last visited August 5, 2020). Furthermore, SOx emissions have the potential to
 2   negatively affect endangered species. See Secondary NAAQS for Oxides of Nitrogen and
 3
     Sulfur, 77 Fed. Reg. at 20,234. Finally, SOx emissions contribute to the formation of acid rain,
 4
     which in turn impacts both the human and natural environment. Sulfur Dioxide Pollution: Sulfur
 5
     Dioxide Basics, EPA, https://www.epa.gov/so2-pollution/sulfur-dioxide-basics#effects (last
 6
 7   visited August 5, 2020). For example, acid rain damages trees, crops, historic buildings, and

 8   monuments, and alters the acidity of both soils and water bodies. Effects of Acid Rain, EPA,
 9   https://www.epa.gov/acidrain/effects-acid-rain (last visited August 5, 2020).
10
     23.    SOx can also react with other compounds in the atmosphere to form small particles,
11
     which contribute to particulate matter (PM) pollution. Secondary NAAQS for Oxides of
12
13   Nitrogen and Sulfur, 77 Fed. Reg. at 20,222. PM can penetrate deeply into the lungs and can

14   contribute to health problems and death. See Sulfur Dioxide Pollution: Sulfur Dioxide Basics,

15   EPA, https://www.epa.gov/so2-pollution/sulfur-dioxide-basics#effects (last visited August 5,
16
     2020). SOx also facilitates mercury methylation, which results in a form of mercury that is
17
     especially dangerous to humans and wildlife. EPA, Integrated Science Assessment for Oxides of
18
     Nitrogen and Sulfur – Ecological Criteria, Executive Summary at 12 (2008), available at
19
20   https://cfpub.epa.gov/ncea/risk/recordisplay.cfm?deid=201485.

21                      STATUTORY AND REGULATORY BACKGROUND
22   24.    Congress enacted the Clean Air Act “to protect and enhance the quality of the Nation’s
23
     air resources so as to promote the public health and welfare and the productive capacity of its
24
     population.” 42 U.S.C. § 7401(b)(1). In so enacting, Congress wanted to “speed up, expand,
25
     and intensify the war against air pollution in the United States with a view to assuring that the air
26
27
28


     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF                                                 8
                  Case 4:21-cv-06166 Document 1 Filed 08/11/21 Page 9 of 13




 1   we breathe throughout the Nation is wholesome once again.” H.R. Rep. No. 1146, 91st Cong.,
 2   2d Sess. 1,1, 1970 U.S. Code Cong. & Admin. News 5356, 5356 (emphasis added).
 3
     25.    Central to the Act is the requirement that EPA establish national ambient air quality
 4
     standards (NAAQS) for certain widespread air pollutants that endanger public health and
 5
     welfare, referred to as “criteria pollutants.” 42 U.S.C. §§ 7408-7409. One criteria pollutant is
 6
 7   sulfur dioxide. See 40 C.F.R. §§ 50.4, 50.5, 50.17.

 8   26.    The NAAQS establish allowable concentrations of criteria pollutants in ambient air, i.e.
 9   outdoor air. Primary standards must be stringent enough to protect public health with an
10
     adequate margin of safety. 42 U.S.C. § 7409(b)(1). Secondary standards must be stringent
11
     enough to protect public welfare, including, but not limited to, effects on soils, water, vegetation,
12
13   manmade materials, wildlife, visibility (i.e., haze), climate, damage to property, economic

14   impacts, and effects on personal comfort and well-being. Id. §§ 7409(b)(2), 7602(h).

15   27.    After EPA sets or revises a standard, the Clean Air Act requires EPA to take steps to
16
     implement the standard. Within two years of revising a standard, EPA must “designate” areas as
17
     not meeting the standard, known as “nonattainment,” or meeting the standard, known as
18
     “attainment.” 42 U.S.C. § 7407(d)(1)(A)-(B).
19
20   28.    For each area designated nonattainment, states must develop a plan to attain the NAAQS.

21   These plans, which must be submitted to EPA, are called State Implementation Plans (SIPs). See
22   42 U.S.C. §§ 7410(a)(2)(I), 7501 – 7509a, 7514 – 7514a. SIPs to attain the NAAQS is areas
23
     designated as nonattainment are known as nonattainment SIPs. These nonattainment SIPs
24
     include various elements.
25
     29.    EPA is required to determine whether a SIP submittal is administratively complete. 42
26
27   U.S.C. § 7410(k)(1)(B). If, six months after a submittal is due, a state has not complied by

28


     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF                                                 9
                 Case 4:21-cv-06166 Document 1 Filed 08/11/21 Page 10 of 13




 1   providing the required SIP submittal, there is no submittal that can be deemed administratively
 2   complete, and EPA must make a determination stating that the state failed to submit the required
 3
     state implementation plan. Id. This determination is referred to as a “finding of failure to
 4
     submit.”
 5
     30.    A finding of failure to submit is critical because it triggers a two-year clock for EPA to
 6
 7   step into the void left by the state’s failure to submit a SIP by promulgating a federal

 8   implementation plan (FIP) to reduce SOx levels to below the NAAQS. 42 U.S.C. § 7410(c).
 9   31.    If a state does submit a SIP submittal, EPA must determine if the submittal is
10
     administratively complete. EPA has a mandatory duty to approve or disapprove administratively
11
     complete SIP submittals within 12 months of finding the submittal administratively complete.
12
13   42 U.S.C. § 7410(k)(2) – (4).

14                                     FACTUAL BACKGROUND

15   32.    SO2 is the pollutant that EPA has used as a surrogate parameter for regulation of all SOx
16
     emissions since first promulgating a NAAQS for SO2 in 1971. See Nat’l Primary and Secondary
17
     Ambient Air Quality Standards, 36 Fed. Reg. 8,186 (Apr. 30, 1971). Effective August 23, 2010,
18
     EPA revised the primary SO2 NAAQS. Primary NAAQS for Sulfur Dioxide, 75 Fed. Reg. at
19
20   35,520. EPA estimated that 2,300 to 5,900 premature deaths and 54,000 asthma attacks a year

21   will be prevented by the 2010 SO2 NAAQS. EPA, Final Regulatory Impact Analysis for the SO2
22   NAAQS, at 5-35 (2010), available at https://www3.epa.gov/ttn/ecas/docs/ria/naaqs-
23
     so2_ria_final_2010-06.pdf. However, these lives can only be saved and adverse health avoided
24
     if EPA actually implements the 2010 SO2 NAAQS.
25
26
27
28


     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF                                                10
                 Case 4:21-cv-06166 Document 1 Filed 08/11/21 Page 11 of 13




 1                                             CLAIM ONE
 2         (Failure to Approve or Disapprove Nonattainment SIP Submittal for Baltimore)
 3   33.    Plaintiffs incorporate by reference all paragraphs listed above.
 4
     34.    Maryland submitted a state implementation plan (SIP) to EPA for the Baltimore SO2
 5
     nonattainment area on February 3, 2020 which included the following elements: Attainment
 6
     Demonstration, Contingency Measures, Emissions Inventory, Nonattainment New Source
 7
 8   Review, Reasonably available control measures/Reasonably available control technology

 9   (RACM/RACT), Reasonable Further Progress (RFP).
10
     35.    On March 18, 2020, EPA found Maryland’s SIP submittal administratively complete.
11
     36.    As a result, EPA has a mandatory duty to approve or disapprove, either in full or in part,
12
     Maryland’s above listed elements of the SIP submittal for Baltimore by March 18, 2021. See 42
13
14   U.S.C. § 7410(k)(2)-(4).

15   37.    It has been more than 12 months since EPA found the above referenced SIP submittal for

16   Baltimore administratively complete. Yet, EPA has not approved or disapproved, either in full
17
     or in part, the above referenced SIP submittal.
18
     38.    Therefore, EPA is in violation of its mandatory duty to approve or disapprove, either in
19
     full or in part, Maryland’s above listed elements of the SIP submittal for Baltimore.
20
21
22                                            CLAIM TWO
23                              (Failure to promulgate a FIP for Detroit)
24
     39.    Plaintiffs incorporate by reference all paragraphs listed above.
25
     40.    On March 18, 2016, effective April 18, 2016, EPA published an action finding that
26
     Michigan had failed to submit the required SO2 nonattainment SIP for the Detroit nonattainment
27
28   area by the submittal deadline. See 81 Fed. Reg. 14,736, 14,738 (Mar. 18, 2016).


     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF                                             11
                   Case 4:21-cv-06166 Document 1 Filed 08/11/21 Page 12 of 13




 1   41.      This finding triggered a requirement that EPA promulgate a Federal Implementation Plan
 2   (FIP) within two years of the finding unless, before promulgating the FIP (a) the state had made
 3
     the necessary complete submittal and (b) EPA had approved the submittal as meeting applicable
 4
     requirements. See 42 U.S.C. § 7410(c)(1).
 5
     42.      As a result, EPA has a mandatory duty to promulgate a FIP for the Detroit SO2
 6
 7   nonattainment area by no later than April 18, 2018 for the Attainment Demonstration,

 8   Contingency Measures, RACM/RACT, and RFP elements.
 9   43.      It is after April 18, 2018.
10
     44.      EPA has not approved a SIP submittal for the above referenced elements for the Detroit
11
     SO2 nonattainment area.
12
     45.      EPA has not promulgated a FIP for the above referenced elements for the Detroit SO2
13
14   nonattainment area.

15   46.      Therefore, EPA is in violation of its mandatory duty to promulgate a FIP for the above
16   referenced elements for the Detroit SO2 nonattainment area.
17
18
                                            RELIEF REQUESTED
19
20   Plaintiffs respectfully request that the Court:

21         (A) Declare that the Administrator is in violation of the Clean Air Act with regard to his

22            failure to perform each mandatory duty listed above;

23         (B) Issue a mandatory injunction requiring the Administrator to perform his mandatory duties
24
              by certain dates;
25
           (C) Retain jurisdiction of this matter for purposes of enforcing and effectuating the Court’s
26
              order;
27
28


     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF                                                12
                Case 4:21-cv-06166 Document 1 Filed 08/11/21 Page 13 of 13




 1     (D) Grant Plaintiffs their reasonable costs of litigation, including attorneys’ and expert fees;
 2        and
 3
       (E) Grant such further relief as the Court deems just and proper.
 4
 5                                                Respectfully Submitted,
 6
                                                  /s/ Jonathan Evans
 7                                                Jonathan Evans (Cal. Bar #247376)
                                                  CENTER FOR BIOLOGICAL DIVERSITY
 8                                                1212 Broadway, Suite 800
                                                  Oakland, CA 94612
 9                                                Tel: 510-844-7118
                                                  Fax: 510-844-7150
10                                                Email: jevans@biologicaldiversity.org

11                                                Counsel for Plaintiffs Center for Environmental
                                                  Health, Sierra Club, and Center for Biological
12                                                Diversity,

13   DATED:       August 11, 2021

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF                                              13
